Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-19 are currently pending in the present application.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01 July 2021 was considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-8 and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meng (US 2021/0341790) in view of Nimura (US 20150041833).
Re: claim 1, Meng discloses an optical control layer 11, 12, 13 (Figs. 1, 3); and a lens layer 20, 30 that includes an incident surface (Fig. 1, bottom horizontal surface of element 20), a plurality of refractive lenses 30 disposed for each pixel (Fig. 1), and a plurality of diffractive lenses B, S disposed for each pixel to face the plurality of refractive lenses (Fig. 1), and emits light incident from the incident surface and passing through the plurality of refractive lenses and the plurality of diffractive lenses to the optical control layer (path of emission disclosed in Fig. 1).  
Meng does not explicitly disclose that the optical control layer modulates incident light for each pixel.
Nimura discloses that the optical control layer modulates 17, 40, 31 incident light for each pixel (capability disclosed in at least Figs. 1-3).
It would have been obvious to a person of ordinary skill in the art at a time before the effective filing date of the claimed invention to have the optical control layer modulates incident light for each pixel, as disclosed by Nimura, in the device disclosed by Meng for the purpose of selectively varying the content of the images transmitted through the display device to a viewer.
Re: claim 2, Meng and Nimura disclose the limitations of claim 1, and Meng further discloses that the lens layer 20, 30 includes a refractive lens array 30 in which the plurality of refractive lenses is two-dimensionally arranged (Fig. 1), and a diffractive lens array 20 in which the plurality of diffractive lenses is two-dimensionally arranged (Fig. 1).
Re: claim 3, Meng and Nimura disclose the limitations of claim 2, and Meng further discloses that the lens layer includes an emission surface (Fig. 1, top surface of lenses L in lens array 30) opposite to the incident surface (Fig. 1, where the incident surface is the bottom horizontally extending surface of element 20), and any one of the refractive lens array and the diffractive lens array is disposed on the incident surface side, and another one is disposed on the emission surface side (Fig. 1).  
Re: claim 4, Meng and Nimura disclose the limitations of claim 1, and Meng further discloses that the optical control layer 11, 12, 13 includes a liquid crystal layer 30, and the lens layer 20, 30 is disposed facing one of the liquid crystal layer and the control substrate (Fig. 1), and Nimura further discloses that the liquid crystal layer 40 modulates incident light (capability disclosed in at least Figs. 2, 3), and a control substrate 20 that is bonded to the liquid crystal layer 40 and controls the modulation of light by the liquid crystal layer for each pixel (Figs. 1-3).
Re: claim 5, Meng and Nimura disclose the limitations of claim 4, and Nimura further discloses that the control substrate 20 includes a light shielding portion 22, 26 including a plurality of openings each serving as the pixel (Fig. 3), and the refractive lens ML1, ML2 and the diffractive lens 22 condense light incident on the incident surface and pass the light through the opening (capability disclosed in at least Fig. 3).  
Re: claim 6, Meng and Nimura disclose the limitations of claim 5, and Meng further discloses that the refractive lens 30, L and the diffractive lens 20 collimate an optical path of the light incident on the incident surface and emit the light to the opening (capability disclosed in at least Fig. 2).  
Re: claim 7, Meng and Nimura disclose the limitations of claim 5, and Nimura further discloses that the lens layer includes a first diffractive lens (Fig. 3, the two leftmost instances of element 22 and/or 26) disposed to correspond to a first opening, and a second diffractive lens (Fig. 3, the second and third elements of 22 and/or 26 from the left) disposed to correspond to a second opening adjacent to the first opening (Fig. 3), and emits light incident on a boundary portion between the first diffractive lens and the second diffractive lens toward at least one of the first opening or the second opening (capability disclosed in at least Fig. 3).  
Re: claim 8, Meng and Nimura disclose the limitations of claim 5, and Nimura further discloses that the control substrate 20 includes a control element 24 that controls the liquid crystal layer for each pixel (capability disclosed in at least Figs. 2, 3), and the light shielding portion 26 shields the control element from light (Fig. 3).  
Re: claim 17, Meng and Nimura disclose the limitations of claim 1, and Nimura further discloses a microlens array 32, ML2 that is disposed on an opposite side of the lens layer ML1with the optical control layer 17, 40, 31 interposed between the microlens array and the lens layer (Fig. 3), and controls an optical path of light emitted from the optical control layer (capability disclosed in at least Fig. 3). 
Re: claim 18, Meng and Nimura disclose the limitations of claim 17, and Nimura further discloses that the microlens array ML2, 32 collimates the optical path of the light emitted from the optical control layer (capability disclosed in at least Fig. 3).
Re: claim 19, Meng discloses a light source 40 (Fig. 1); a display element 10 including an optical control layer 11, 12, 13 and a lens layer 20, 30 that includes an incident surface (Fig. 1, bottom horizontally extending surface of element 20) on which light emitted from the light source is incident (Fig. 1), a plurality of refractive lenses 30, L disposed for each pixel (Fig. 1), and a plurality of diffractive lenses 20 disposed for each pixel to face the plurality of refractive lenses (Fig. 1), and emits light incident from the incident surface and passing through the plurality of refractive lenses and the plurality of diffractive lenses to the optical control layer (Fig. 1).
Meng does not explicitly disclose that the optical control layer modulates incident light for each pixel, and a projection optical system that projects an image on a basis of the light modulated for each pixel.
Nimura discloses that the optical control layer 17, 40, 31 modulates incident light for each pixel (capability disclosed in at least Figs. 2, 3), and a projection optical system 100 that projects an image on a basis of the light modulated for each pixel (capability disclosed in at least Fig. 11).
Claim(s) 9-11 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meng, in view of Nimura and Ando (US 2015/0293277).
Re: claim 9, Meng and Nimura disclose the limitations of claim 1; however, neither reference explicitly discloses that the diffractive lens includes a high refractive index layer, and a low refractive index layer having a lower refractive index than a refractive index of the high refractive index layer. 
Ando discloses that the diffractive lens 4 (Fig. 2) includes a high refractive index layer 15, and a low refractive index layer 11 having a lower refractive index than a refractive index of the high refractive index layer (para. 47).
It would have been obvious to a person of ordinary skill in the art at a time before the effective filing date of the claimed invention to have the diffractive lens include a high refractive index layer, and a low refractive index layer having a lower refractive index than a refractive index of the high refractive index layer, as disclosed by Ando, in the device disclosed by Meng and Nimura for the purpose of improving the clarity of the image output by the lens (see paras. 21-22 of Ando).
Re: claim 10, Meng, Nimura and Ando disclose the limitations of claim 9, and Ando further discloses that the diffractive lens has a diffraction pattern in which the high refractive index layer 15 and the low refractive index layer 11 are alternately disposed in a plane direction parallel to the incident surface (Fig. 2; para. 47). 
Re: claim 11, Meng, Nimura and Ando disclose the limitations of claim 10, and Ando further discloses that the diffraction pattern includes a central region as the center of the pattern (Fig. 3, the vertically extending flat surface disposed immediately about the optical axis 13), and a plurality of strip-shaped regions 16 concentrically disposed around the central region, when viewed from the incident surface (Fig. 3).
Re: claim 14, Meng, Nimura and Ando disclose the limitations of claim 9. Claim 14 claims a product in product-by-process terms.  A product-by-process claim is an apparatus claim in which a product is claimed in terms of the method used to manufacture it.  While claiming subject matter using a product-by-process limitation in an apparatus claim is permissible, the determination of the patentability of the claim does not depend upon the method of the product’s production unless the applicant can show that the product has unobvious structural differences that are the result of the product being subject to the identified process.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process (see MPEP § 2113). There is no evidence of record of any unobvious structural differences in the claimed display element that are the result of embedding one layer within the other; hence, prior art references Meng, Nimura, and Ando disclose the claim limitation.
Re: claim 15, Meng, Nimura and Ando disclose the limitations of claim 9, and Ando further discloses that the diffractive lens 4 is formed at a junction of the high refractive index layer 15 and the low refractive index layer 11 (Fig. 3).
Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meng, in view of Nimura, Ando, and Gao (US 2019/0155096).
Re: claim 13, Meng, Nimura, and Ando disclose the limitations of claim 11; however, none of the references discloses that the central region is any one of a circle, an ellipse, a polygon, and a rounded-corner polygon. 
Gao discloses that the central region is any one of a circle, an ellipse, a polygon, and a rounded-corner polygon (Fig. 4 discloses circle).
It would have been obvious to a person of ordinary skill in the art at a time before the effective filing date of the claimed invention to have the central region be any one of a circle, an ellipse, a polygon, and a rounded-corner polygon, as disclosed by Gao, in the device disclosed by Meng, Nimura, and Ando for the purpose of generating collimated light that is symmetric about an axis normal to the surface of the central region.
Allowable Subject Matter
Claims 12 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA DAVISON whose telephone number is (313)446-4819. The examiner can normally be reached M-F 10:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANGELA K DAVISON/Primary Examiner, Art Unit 2871